Name: Commission Regulation (EEC) No 4001/88 of 21 December 1988 amending Council Regulation (EEC) No 3677/86 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements
 Type: Regulation
 Subject Matter: chemistry;  foodstuff;  plant product;  tariff policy
 Date Published: nan

 ¢ No L 354/34 22. 12. 88Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4001/88 of 21 December 1988 amending Council Regulation (EEC) No 3677/86 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements THE COMMISSION OF THE EUROPEAN 'COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrangements ('), and in particular Article 31 thereof, Whereas Council Regulation (EEC) No 3677/86 of 24 November 1986 (2), as last amended by Regulation (EEC) No 2281 /88 (3), lays down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements ; Whereas in view of the experience acquired it is necessary to make certain amendments to the standard rates of yield contained in Annex V of Regulation (EEC) No 3677/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, HAS ADOPTED THIS REGULATION : Article 1 In Annex V of Regulation (EEC) No 3677/86, numerical order 42 is deleted, numerical orders 44 (a) and 47 (a) are added and numerical orders 44, 47 and 56 are amended as follows : (') OJ No L 188, 20 . 7 . 1985, p. 1 . 0 OJ No L 351 , 12. 12 . 1986, p . 1 . (3) OJ No L 200, 26 . 7. 1988 , p . 20 . 22. 12, 88 Official Journal of the European Communities No L 354/35 Import goods Numer ­ ical order Compensating products Quantity of Compensating products for each 100 kg of imported goods (W) CN-code Description Code (') Description 1 2 3 4 5 * 1005 90 00 Maize, other 44 ' ex 1102 20 10 (300) 1104 30 90 ex 2302 10 10 (a) Maize flour, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,5 % by weight and of a crude fibre content, referred to dry matter, not excee ­ ding 1 % by weight (b) Maize germ (c) Bran 83,33 8,00 6,50 ' 44 (a) ex 1102 20 90 (100) 1104 30 90 ex 2302 10 10 (a) Maize flour, of a fat content, referred to dry matter, exceeding 1,5 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not excee ­ ding 1 % by weight (b) Maize germ (c) Bran 83,33 8,00 6,50 47 ex 1103 13 19 (500) 1104 30 90 ex 2302 10 10 (a) Maize groats and meal , . of a fat content, referred to dry matter, exceeding 13 % by weight but not exceeding 1,5 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (') (b) Maize germ (c) Bran 83,33 8,00 6,50 I 47 (a) ex 1103 13 90 (100) 1104 30 90 ex 2302 10 10 (a) Maize groats and meal , of a fat content, referred to dry matter, exceeding 1,5 % by weight but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (6) (b) Maize germ (c) Bran 83,33 8,00 6,50 56 ex 2905 44 91 ' ex 2905 44 99 ex 3823 60 91 or ex 3823 60 99 (a) D-Glucitol (sorbitol in powder) (b) The products shown under numerical order No 57 40,82 30,10' Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and. directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission COCKFIELD Vice-President